1

2

3

4

5

6                                UNITED STATES DISTRICT COURT

7                                       DISTRICT OF NEVADA

8                                                  ***

9     VICTOR TAGLE,                                         Case No. 2:16-cv-00757-JCM-PAL
10                                         Plaintiff,                     ORDER
             v.
11
      MICHAEL ANDERSON et al.,
12
                                       Defendants.
13

14
            Presently before the court is defendants Adam Laxalt and Gerri Lynn’s motion to extend
15
     the deadline to file motions for summary judgment. (ECF No. 104).
16
            The court set the deadline to file motion for summary judgment on November 29, 2018.
17
     (ECF No. 81). On that day, the movants filed the instant motion stating that they could not comply
18
     with the deadline due to “the number of defendants in this case and Plaintiff’s extensive motion
19
     practice.” (ECF No. 104). Good cause appearing, the court grants the movant’s motion and
20
     extends the deadline to file motion for summary judgment to December 17, 2018.
21
            Accordingly,
22
            IT IS HEREBY ORDERED that Laxalt and Lynn’s motion to extend time (ECF No. 104)
23
     be, and the same hereby is, GRANTED.
24
            DATED December 10, 2018.
25

26
                                                             UNITED STATES DISTRICT JUDGE
27

28
                                                        1
